
	

114 S1274 IS: To amend the National Energy Conservation Policy Act to authorize Federal agencies to enter into long-term contracts for the acquisition of energy.
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1274
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the National Energy Conservation Policy Act to authorize Federal agencies to enter into
			 long-term contracts for the acquisition of energy.
	
	
 1.Contracts for federal purchases of energyPart 3 of title V of the National Energy Conservation Policy Act is amended by adding after section 553 (42 U.S.C. 8259b) the following:
			
				554.Long-term contracts for energy
 (a)In generalNotwithstanding section 501(b)(1)(B) of title 40, United States Code, a contract for the acquisition of renewable energy or energy from cogeneration facilities for the Federal Government may be made for a period not to exceed 30 years.
 (b)Standardized energy purchase agreementNot later than 90 days after the date of enactment of this section, the Secretary, acting through the Federal Energy Management Program, shall publish a standardized energy purchase agreement setting forth commercial terms and conditions that agencies may use to acquire renewable energy or energy from cogeneration facilities.
 (c)Technical assistanceThe Secretary shall provide technical assistance to assist agencies in implementing this section..  